           Case 2:18-cr-00211-JLR Document 48 Filed 10/15/20 Page 1 of 1

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                          Case No. CR18-0211JLR

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 SHAWN ANDRE TURNER.

         Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

      DENIED after complete review of the motion on the merits.

             FACTORS CONSIDERED (Optional)

         Mr. Turner’s medical conditions; Mr. Turner’s age; the number of COVID-19 cases at

FCI Sheridan; the Bureau of Prisons’ efforts to prevent COVID-19 outbreaks at FCI Sheridan;

Mr. Turner’s proposed release plan; Mr. Turner’s criminal and disciplinary history; and the

potential danger Mr. Turner poses to the community.



IT IS SO ORDERED.

Dated: October 15, 2020


                                                              A
                                                              JAMES L. ROBART
                                                              United States District Judge
